Citation Nr: 1537105	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  07-21 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an effective date prior to January 24, 2011, for the grant of service connection for diabetes mellitus, type 2.  

2. Entitlement to an effective date prior to January 24, 2011, for the grant of service connection for neuropathy in each of the extremities.  

3. Entitlement to an initial rating in excess of 10 percent prior to February 17, 2011, and in excess of 20 percent since that date for diabetes mellitus, type 2.

4. Entitlement to initial ratings in excess of 10 percent for neuropathy in each of the extremities. 

5. Entitlement to a total disability rating based unemployability (TDIU) for the period prior to January 24, 2011.  



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to October 1966.

This matter is on appeal from rating decisions in May and July 2011, as well as in October 2012, by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.   

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDINGS OF FACT

1.  On July 28, 2010, the RO received the Veteran's claim seeking entitlement to service connection for diabetes mellitus and peripheral neuropathy, and there are no communications prior to this date reflecting the intent to file a claim.  However, diabetes mellitus or peripheral neuropathy was not clinically shown by the evidence of record until January 24, 2011. 

2.  For the entire period on appeal, the Veteran's diabetes mellitus was characterized by the need to restrict his diet and the need for oral hypoglycemic medication.  The need for insulin, restricted diet and regulation of activities has not been shown.

3.  During the entire period on appeal, the neuropathy in each of the Veteran's extremities has been characterized as slight pain and slightly diminished sensory functioning.  Incomplete paralysis that is any more than "mild" in nature has not been shown.  

4.  The evidence indicates that the Veteran is unemployable due to his service-connected disability since he retired in May 2009.


CONCLUSIONS OF LAW

1. The criteria for the assignment of an effective date prior to January 24, 2011, for the grant of service connection for diabetes mellitus, type 2, have not been met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5110(a) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.1(r), 3.350, 3.351, 3.352, 3.400 (2015).

2. The criteria for the assignment of an effective date prior to January 24, 2011, for the grant of service connection for neuropathy in each of the extremities have not been met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5110(a) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.1(r), 3.350, 3.351, 3.352, 3.400 (2015).

3. The criteria for an initial 20 percent rating, but no more, for diabetes mellitus prior to February 17, 2011, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.115b, Diagnostic Code (DC) 7913 (2015).

4. The criteria for an initial rating in excess of 20 percent for diabetes mellitus for the period from February 17, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.115b, DC 7913 (2015).

5. The criteria for initial ratings in excess of 10 percent for neuropathy in any of the extremities have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.124a, DCs 8515, 8520 (2015).

6. The criteria for entitlement to TDIU for the period prior to January 24, 2011, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Indeed, the Veteran's claims arise from his disagreement with the initial ratings following the grants of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records and records submitted in conjunction with a claim to the Social Security Administration (SSA).  Further, the Veteran submitted treatment records from a private facility as well as his own statements in support of his claim.  

VA examinations with respect to the issues on appeal were also obtained in March and June 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that VA examination obtained in this case is more than adequate, it is predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claims to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Effective Date

In general, the effective date for the grant of service connection based upon an original claim or a claim reopened after final disallowance is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 2014 & Supp. 2015); 38 C.F.R. § 3.400(b) (2015).

For effective date purposes, a claim is a formal or informal written communication identifying and requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2015).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2015); Norris v. West, 12 Vet. App. 413, 421 (1999).

In this case, the Veteran submitted a claim seeking entitlement to service connection for diabetes mellitus and peripheral neuropathy that was received by the RO on July 28, 2010.  The Board determines that this is the date of the Veteran's formal claim.  Notably, the evidence does not indicate that he has ever filed a claim prior to this date, nor has he asserted as much.  Moreover, the Board has also determined that the record fails to show that the RO received a prior informal written communication indicative of the Veteran's desire to seek service connection for either diabetes mellitus or peripheral neuropathy.  Therefore, the Board finds that, for effective date purposes, this is the date of receipt for the Veteran's claim of entitlement to service connection for diabetes mellitus and peripheral neuropathy.

However, when evaluating entitlement to service connection, the Board notes that service connection may only be granted for a current disability, and when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, the Rating Decisions in May and July 2011 both point out that, even though a claim was received on July 28, 2010, neither diabetes mellitus nor peripheral neuropathy was clinically diagnosed until a treatment note on January 24, 2011.  After a review of the clinical evidence of record, the Board agrees that this is the earliest diagnosis of either disorder.  While there was one occasion in August 2010 where his blood glucose levels were elevated, this does not represent a diagnosis of diabetes per se.  

The Board recognizes that, by submitting a claim for diabetes in July 2010, one may infer that the Veteran was experiencing some symptoms related to diabetes and peripheral neuropathy prior to January 24, 2011.  In this regard, the United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

However, while the Veteran may have experienced symptoms related to diabetes or peripheral neuropathy prior to January 24, 2011, he is not competent to assert that such symptoms amount to a clinical diagnosis prior to that date.  See Jandreau, 492 F.3d at 1377, n.4.  To the contrary, the evaluating physician at the January 24, 2011, evaluation noted that the Veteran's A1C did not meet the threshold for diabetes mellitus, and a subsequent evaluation in February 2011 referred to his diabetes as "new onset."  In other words, there may have been little clinical basis for the effective date he is currently assigned.  

Therefore, while the Board determines that the formal date of the Veteran's claims for service connection for diabetes mellitus and peripheral neuropathy was July 28, 2010, neither disorder was clinically shown until January 24, 2011, and an effective date prior to January 24, 2011 is not warranted for any of these disorders.  

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. Part 4 (2015).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Diabetes Mellitus

In a May 2011 Rating Decision, the Veteran was granted service connection for diabetes mellitus with a 10 percent rating prior to February 17, 2011, and a 20 percent rating since that date under 38 C.F.R. § 4.119, DC 7913 (2015) (addressing diabetes mellitus).  Under this diagnostic code, a 20 percent rating is warranted when the evidence shows the need for insulin and restricted diet, or the use of an oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted where the evidence shows the need for insulin, restricted diet, and regulation of activities.  

Compensable complications of diabetes are to rated separately unless they are part of the criteria used to support a 100 percent rating.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2015).  However, the Veteran has not asserted any separate disorders other than his peripheral neuropathy, which will be addressed separately. 

As an initial matter, the Board determines that a 20 percent rating is warranted prior to February 17, 2011.  Specifically, when he was originally diagnosed with diabetes mellitus in January 2011, the treating physician stated that the Veteran "needs to return to [primary care provider] to start DM medications."  In the Board's view, even though diabetes medication was not prescribed until a short time later, the need for such medication was established at this point.  Otherwise, there would have been no need to refer the Veteran back to his primary physician.  

However, a rating in excess of 20 percent is not warranted at any time during the course of the appeal, as the need to regulate his activities has not been shown.  It should be pointed out that the term "regulation of activities" is not merely the fact that the Veteran's diabetes impacts his daily functioning, but specifically requires that a claimant avoid not only strenuous occupational activity, but strenuous recreational activity as well.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).

Specifically, at a clinic visit in February 2011, the evaluating physician prescribed Glipizide (a diabetic medication), but did not encourage any regulation of activities.  To the contrary, the physician noted that the Veteran intended to join a gym.  Moreover, at a VA examination in March 2011, the examiner noted that the Veteran's diabetes was stable and he was still taking oral medication to control it.  There were no indications of visual impairment or kidney disease.  Significantly, there was no indication by this examiner that the Veteran must regulate his activities in order to control his diabetes.  

Therefore, as the need for medication has been shown for the entire period on appeal, a 20 percent rating is warranted for the period prior to February 17, 2011.  However, as the need to regulate activities to control the Veteran's diabetes has not been shown, a rating in excess of 20 percent is not warranted for any period on appeal.  

Peripheral Neuropathy

The Veteran currently receives separate 10 percent disability ratings for neurological symptoms in each lower extremity under 38 C.F.R. § 4.124a, DC 8520 (2015), which addresses paralysis, neuritis and neuralgia of the sciatic nerve.  The Board agrees that this is the most appropriate diagnostic code.  Under this diagnostic code, a 10 percent rating is assigned when there is incomplete paralysis that is "mild" in nature, and a 20 percent rating when there is incomplete paralysis that is "moderate" in nature.  Id.   

The Veteran also currently receives separate 10 percent disability ratings for neurological symptoms in each upper extremity under 38 C.F.R. § 4.124a, DC 8515 (2015), which addresses paralysis, neuritis and neuralgia of the median nerve.  The Board agrees that this is also the most appropriate diagnostic code.  Under this diagnostic code, a 10 percent rating when there is incomplete paralysis that is "mild" in nature, a 20 percent rating for the minor arm and a 30 percent rating for the major arm when there is incomplete paralysis that is "moderate" in nature.  Id.

Based on the evidence of record, ratings in excess of 10 percent are not warranted for any of the Veteran's extremities.  Specifically, at an evaluation in January 2011, the Veteran's motor functioning was normal throughout, with no abnormal movements.  While his sensory functioning and reflexes were slightly reduced, this was very mild in nature, and there was no incomplete paralysis.  Next, at a VA examination in June 2011, the Veteran's reflexes were normal in all extremities.  While sensory functioning to pinprick was absent, it was normal to light touch.  Moreover, motor functioning was normal bilaterally.  

In sum, while the Veteran may experience neuralgia and other similar symptoms in the extremities, there is no clinical evidence of incomplete paralysis in any extremity.  Therefore, a rating in excess of 10 percent is not warranted for neuropathy in any of the extremities.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his diabetes and peripheral neuropathy are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his diabetes and peripheral neuropathy according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's diabetes and peripheral neuropathy has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, given the very broad criteria used by some of the relevant criteria (using such terms as "mild," "moderate" and "severe"), it is unlikely that there are any symptoms that would be outside the applicable diagnostic codes.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on evidence of record, the Board determines that a 20 percent rating, but no more, is warranted for the Veteran's diabetes mellitus prior to February 17, 2011, but that increased ratings are not warranted for any other disability for any other period on appeal.  

TDIU

While the Veteran is already in receipt of TDIU since January 24, 2011, he asserts that he is also entitled to this benefit prior to that date.  The Board initially notes that, although the issue has typically been characterized as one regarding entitlement to an earlier effective date, the regulations addressing effective dates under 38 C.F.R. § 3.400 are not applicable, as the relevant period on appeal extends back to the time he submitted a claim for an increased rating for his service-connected acquired psychiatric disorder on November 17, 2006.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record).  Rather, the issue is whether the Veteran is entitled to TDIU from the time of that claim.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

After a review of the evidence, the Board determines that TDIU is warranted from the time the Veteran retired from his job in May 2009.  For the period from May 2009 until January 2011, the Veteran was service connected for an acquired psychiatric disorder, with a 70 percent disability rating, as well as other various noncompensable disabilities.  His total disability rating was also 70 percent.  Therefore, he meets the schedular requirements for TDIU.

Moreover, the evidence indicates that the Veteran was unable to maintain gainful employment due to his service-connected psychiatric disorder for this period.  As was noted by the Board in its July 2012 decision, the evidence includes a May 2012 individual employability assessment, which noted that the Veteran's relatively severe psychiatric symptoms were evident in VA psychiatric examinations in November 2009 and November 2010.  After a review of these symptoms, as well as a thorough review of the Veteran's work history, the author of the May 2012 assessment opined that the skills the Veteran acquired from his past profession were not available for use in any alternative occupation at an equal or lesser skill or exertion level.  This assessment also concluded that, if not for the Veteran's psychiatric disorder and subsequent alcoholism, it is likely that the Veteran would have still been working.  

Based on this evidence, and the analysis presented by the Board in the July 2012 decision, it is clear that the intent of that decision was to grant TDIU from the time the Veteran retired in May 2009.  Therefore, TDIU is warranted from that date.  See Chisem v. Gober, 10 Vet.App. 526 (1997).  


ORDER

An effective date prior to January 24, 2011, for the grant of service connection for diabetes mellitus, type 2, is denied.  

An effective date prior to January 24, 2011, for the grant of service connection for neuropathy in each of the extremities is denied.  

An initial 20 percent rating for diabetes mellitus, type 2, for the period prior to February 17, 2011, is granted, subject to the laws and regulations governing the payment of monetary benefits.  

An initial rating in excess of 20 percent for diabetes mellitus, type 2, is denied.

Initial ratings in excess of 10 percent for neuropathy in each of the extremities are denied. 

TDIU for the period prior to January 24, 2011 is granted, subject to the laws and regulations governing the payment of monetary benefits.    



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


